         Case 1:10-cr-00082-RJS Document 201 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


        -v-
                                                                No. 10-cr-82 (RJS)
                                                                     ORDER
DAVID ADAMS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Although the government expressly requested that the Court order a cardiology

consultation in lieu of granting Defendant David Adams’s request for compassionate release, the

Court is now in receipt of a letter from the government requesting that the Court vacate its June

10, 2020 Order and replace it with a more tepid one that merely “permits” the government “to

provide the Court with an update on the status of the defendant’s cardiologist examination on or

before July 15, 2020.” (Doc. No. 199.) Adams opposes the government’s request to vacate,

arguing that the inability of the Bureau of Prison (“BOP”) to conduct a cardiology consultation

by July 1 further supports his petition for compassionate release, as it demonstrates that the BOP

is unable to provide him with adequate care during the COVID-19 pandemic. (Doc. No. 200.)

       IT IS HEREBY ORDERED THAT the government’s request is denied.                        IT IS

FURTHER ORDERED THAT Adams’s counsel and the government shall appear for a

telephonic conference on July 2, 2020 at 10:00 a.m. If Adams has not been examined by a

cardiologist by then, the government shall be prepared to call witnesses to explain (1) its failure

to comply with the Court’s order, and (2) why the BOP’s inability to conduct a cardiologist

examination in a three-week span does not support Adams’s request for compassionate release
         Case 1:10-cr-00082-RJS Document 201 Filed 06/23/20 Page 2 of 2



pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). To access the conference, the parties should call into

the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 3290725,

followed by the pound (#) key. Members of the public may observe the proceeding by calling

the same number but will not be permitted to speak during the conference.

SO ORDERED.

Dated:        June 23, 2020
              New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation




                                               2
